Exhibit 10.1

 

LOGO [g343029aa.jpg]

 

LOGO [g3430291201.jpg]

Executive Total

Compensation Program



--------------------------------------------------------------------------------

Executive Total Compensation Program

Table of Contents

 

Program Objectives

     3   

Compensation Philosophy

     3   

-

   Base Salary      3   

-

   Annual Incentive      4   

-

   Annual Equity Award      4   

Participation

     4   

Share Ownership Requirements

     4   

Equity Customization Guidelines

     5   

Retirement and Post-Retirement Conditions

     5   

Program Administration

     6   

 

PartnerRe

Executive Total Compensation Program

  2

May 2012



--------------------------------------------------------------------------------

Program Objectives

The Program is designed to meet the following objectives of:

 

- aligning the long-term interests of Program Participants and shareholders;

 

- establishing competitive pay levels on a total compensation basis;

 

- clearly linking pay with performance;

 

- providing flexibility in form and structure to meet individual time horizons;

 

- demonstrating good governance and corporate responsibility; and

 

- encouraging the retention of the Program Participants.

Compensation Philosophy

The PartnerRe Executive Total Compensation Program (the “Program”) is designed
to attract, incent and retain the Group Chief Executive Officer and such other
key executives as determined by the Compensation Committee (together the
“Program Participants”) through market competitive compensation which consists
of base salary, annual incentive and equity.

The Program is designed to motivate and reward contributions and behaviors of
Program Participants that effectively produce optimal financial and
non-financial results and ensure the long-term success of the Company.

The goal of the Program is to position compensation at the market median of
Total Compensation (as defined below) for target performance. The median is
determined by an analysis of peer companies within the global market environment
(the “Peer Group”). The Peer Group is confirmed annually by the The Compensation
and Management Development Committee (the “Committee”). Total Compensation will
consist of the following:

 

- Base Salary

The Program Participant’s base salary should be competitive at the median of
base salary data as determined by an analysis of the Peer Group. Base salaries
will be reviewed and approved annually by the Committee.

 

PartnerRe

Executive Total Compensation Program

  3

May 2012



--------------------------------------------------------------------------------

- Annual Incentive

Program Participants are eligible for an incentive award, as approved annually
by the Committee and pursuant to the annual incentive guidelines of the Company.
Annual incentive awards are based on the Company’s financial results,
organizational objectives as well as individual performance against predefined
goals.

 

- Annual Equity Award

Program Participants are eligible for an equity award, as approved annually by
the Committee and pursuant to the equity guidelines of the Company.

The equity award delivered to the Program Participant will consist of a
combination of Restricted Share Units (RSUs), Performance Share Units (PSUs) and
Share-Settled Share Appreciation Rights (SSARs). Equity awards will vest
according to the standard vesting schedule in practice at the time of the grant.

Participation

The Group Chief Executive Officer and such other key executives, as determined
by the Committee from time to time (together the “Program Participants”) shall
be eligible to participate in the Program.

Share Ownership Requirements

To promote the goal of aligning the interests of Program Participants with the
interests of shareholders, each Program Participant is required to meet and
maintain a share ownership target, as detailed in the table below:

 

    

Ownership Target

    

Total Shares/Equivalents as a

percentage of fully diluted

Common Shares Outstanding (i)

Group Chief Executive Officer

   0.07%

Other Program Participants

   0.03%

 

(i) Includes shares owned outright, RSUs, PSUs, RSU equivalents of Options and
SSARs and shares held in qualified plans. This includes vested and unvested
awards.

Program Participants that have not reached their ownership targets must retain
100% of the net shares and may not sell any of the net shares that they have
been granted. For this purpose, “net shares” are the shares remaining from a
transaction (i.e. the exercise of options/SSARs or the vesting of RSUs/PSUs)
after the Program Participant sells enough shares to pay the applicable exercise
price and any related tax or social security obligations.

 

PartnerRe

Executive Total Compensation Program

  4

May 2012



--------------------------------------------------------------------------------

Awards received prior to becoming a Program Participant are “Grandfathered” and
are not subject to ownership and retention requirements. However, grandfathered
awards if retained, are included in the ownership target.

After the Program Participant reaches their ownership target, the net share
retention requirement will drop from 100% to 50%. The Program Participant is
required to retain 50% of the net shares received for a period of three years,
unless they are 55 or older, in which case the retention period for the net
shares will be one year.

All retention requirements end upon termination or upon a change in control of
PartnerRe as defined in the equity plan documents from which the equity is
granted.

The Compensation and Management Development Committee has the discretion to make
adjustments to these guidelines.

Equity Customization Guidelines

On an annual basis, Program Participants may elect to customize up to 25% of
their RSU and PSU grants into SSARs regardless of whether they have met their
ownership requirements.

If the Program Participant’s Total Shares percentage drops below the ownership
target due to a share issuance by the Company or the sale of shares by the
individual to cover taxes upon the exercise of options/SSARs, or the vesting of
RSUs/PSUs, the Program Participant will have a one year grace period to once
again meet the ownership target.

Retirement and Post-Retirement Conditions

Retirement Conditions

Any unvested awards held by an eligible Program Participant as of his or her
retirement date will continue to vest under the original vesting provisions,
subject to regulatory requirements. Similarly, any vested options or vested
SSARs (including those that vest post-retirement) will remain exercisable for
the remainder of their original term.

Unless country specific legislation conflicts or unless otherwise agreed in
Executive Employment Agreements, Program Participants are eligible for executive
retirement benefits once they meet one of these age and service requirements:

 

- Age 65; or

 

- Age 60 with 10 years of service

 

PartnerRe

Executive Total Compensation Program

  5

May 2012



--------------------------------------------------------------------------------

Post-retirement Conditions

The continuation of the vesting and exercise periods following retirement is
subject to compliance with the post-retirement covenants outlined below, unless
otherwise agreed in Executive Employment Agreements.

In order to retain the beneficial treatment of long-term equity compensation
awards, the Program Participant must refrain from any of the following
activities for 36 months following retirement;

 

- competing in the reinsurance business in locations where PartnerRe does
business;

 

- soliciting employees or customers to a company that competes in the
reinsurance business in the locations where PartnerRe does business; and

 

- disclosing confidential information (unless legally required to do so).

Program Administration

This Program is intended to apply to Program Participants and will be managed
and administered by Group Compensation and Benefits.

 

PartnerRe

Executive Total Compensation Program

  6

May 2012